UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

________________________________
                                               )
JOSEPH EMIL KLUG,                              )
                                               )
              Petitioner,                      )
                                               )
         v.                                    )       Civil Action No. 15-1811 (EGS)
                                               )
OFFICE OF GENERAL COUNSEL                      )
FEDERAL BUREAU OF PRISONS,                     )
                                               )
          Respondent.                          )
__________________________________             )


                                   MEMORANDUM OPINION

       Petitioner Joseph Emil Klug is a federal prisoner proceeding pro se. He filed this

mandamus action to compel the Bureau of Prisons’ Office of General Counsel to act on his two

administrative appeals, Numbers 807592 and 809217, submitted on March 23, 2015, and April

19, 2015, respectively. Petitioner seeks to have BOP “acknowledge receipt of and reply to” his

appeals, allow him to resubmit the appeals if not received, or declare his administrative remedies

exhausted so that he can satisfy the prerequisite for filing suit in federal court. Compl. at 1-2.

       Pending is BOP’s Motion to Dismiss under Fed. R. Civ. P. 12(b)(1) for lack of subject

matter jurisdiction [Dkt. 13]. According to BOP’s declarant, the General Counsel received

petitioner’s appeals on March 30, 2015, and April 27, 2015. By regulation, 28 C.F.R. § 542.18,

an inmate’s administrative remedies are effectively exhausted if the General Counsel, as the final

arbiter of such matters, fails to provide a response within 60 days of its receipt of an appeal

(inclusive of a one-time 20 day extension). BOP acknowledges that it has not responded to

petitioner’s appeals, thereby rendering petitioner’s administrative remedies exhausted. See Decl.



                                                   1
of Richard J. Hansford [Dkt. 13-1]. Consequently, this case will be dismissed as moot. A

separate Order accompanies this Memorandum Opinion.




                                           SIGNED:  EMMET G. SULLIVAN
                                           UNITED STATES DISTRICT JUDGE
DATE: September 16, 2016




                                               2